Citation Nr: 0522675	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  98-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD), 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for otitis external of 
the right ear.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had verified active duty from May 1968 to April 
1970, from February 1971 to February 1974, and from January 
1991 to June 1991.  He also served on active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the National Guard from 1974 to 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
service connection for the first seven issues.  

Subsequently, in rating decisions issued in March 2000 and 
July 2001, the RO denied service connection for PTSD, 
initially as not well grounded and then on the merits.  In 
October 2001, the veteran submitted a notice of disagreement 
(NOD) with the July 2001 denial.  As the RO has yet to issue 
a statement of the case (SOC), this matter is addressed in 
the remand section of this decision.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act and the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA) were enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) (now codified at 38 U.S.C.A. §§ 1117, 1118 (West 
2002)).  The VCAA not only did away with the concept of a 
well-grounded claim, but also imposed additional duties and 
obligations on VA in notifying a claimant and developing 
claims.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).  

In contrast, the VEBEA, in pertinent part, expands 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multi-symptom 
illness," such as fibromyalgia, chronic fatigue syndrome 
(CFS), and irritable bowel syndrome (IBS), as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service connected.  These changes became effective 
March 1, 2002, but they do not affect the resolution of the 
veteran's claims.  38 U.S.C.A. §§ 1117, 1118.

First Seven Issues

The veteran is presently service connected only for diabetes 
mellitus due to exposure to herbicides in Vietnam.  He 
maintains that after serving in the Persian Gulf War, he has 
repeatedly sought VA treatment for a skin rash in areas such 
as his right ear, low back, and genitals and that he has had 
continuing problems with lack of concentration, sleep 
problems, nightmares, anxiety, and irritability.  At a VA 
spine examination, the veteran indicated that his neck pain 
began in 1991; at a VA neurological examination, he reported 
a history of high blood pressure many years ago and of 
headaches since 1972, which had become frequent and severe 
since August 1997.  At a VA mental disorders examination, the 
veteran stated that he considered himself sick.  He reported 
that a skin condition in the back of his ear, diagnosed as a 
dermatofibroma, had increased in size and pain, and that it 
began in Vietnam.   At a VA general medical examination, the 
veteran gave a history of being hospitalized in Vietnam for a 
neck mass and dermatological pathology, cause undetermined; 
high blood pressure in 1980; and loss of consciousness thrice 
in 1979.

The veteran's February 1968 preinduction and April 1970 
separation examination reports reflect normal clinical 
findings.  A February 1971 examination report reveals that 
the veteran had a Grade II systolic murmur over the aortic 
area, diamond-shaped.  The impression was physiologic flow 
murmur.  Otherwise the examination was normal.  Service 
medical records show that the veteran was treated for skin 
rashes/disorders on various parts of his body in January 
1972, May 1972, April 1973, and May 1973.  April 1973 annual 
and December 1973 separation examination reports reflect 
normal clinical findings; the latter report included a 
notation that the veteran appeared healthy and robust.  In 
May 1989, the veteran was treated in the emergency room at 
the army hospital at Fort McClellan, Alabama, for fever with 
cold symptoms.  On an October 1982 periodic National Guard 
examination report, the veteran noted that he wore glasses; 
otherwise examination was normal.  A June 1986 record shows 
treatment for a lesion on the right lower neck, which was 
attributed to herpes.  On an October 1986 quadrennial 
National Guard examination report, the veteran noted that he 
wore glasses and had had a sebaceous cyst excised behind his 
right ear; otherwise, examination was normal, although the 
examiner noted the veteran was overweight, weighing 189 
pounds being only 66 inches tall.  On a February 1990 
quadrennial National Guard examination report, the veteran 
noted that he wore glasses; otherwise, examination was 
normal.  An April 1991 redeployment examination report 
reveals that the veteran had a rash behind his right ear, and 
the examiner noted that he was not hospitalized in Saudi 
Arabia.  On a June 1991 separation examination report, the 
veteran recorded a blood pressure reading of 134/100 and the 
examiner notated "?HP" (high blood pressure), hearing loss, 
and wear glasses.  In June 1991, the veteran complained of 
hearing loss in the right ear since Saudi and was sent for an 
ear, nose and throat (ENT) consult in July 1991.  A June 1990 
treatment record shows a blood pressure reading of 148/100 
and a June 1991 record shows that the veteran was obese and 
complained of hearing difficulties of the right ear, but ENT 
clinical findings were negative.  It was recommended that the 
veteran have an ENT consult.

Private treatment records from St. Luke's Episcopal Hospital 
and the Hospital Dumas in Ponce reveal treatment for skin 
disorders and lesions in August 1982, March 1983, August 
1986, October 1986, November 1986, December 1987, and August 
1988.

In October 1997, the veteran was hospitalized at VA for 
atypical depression.  VA treatment records from February 1998 
to June 2002 show treatment for, and diagnoses of, major 
depressive disorder, PTSD, anxiety, diabetes, hypertension, 
tinea cruris, and glaucoma.

An October 1997 Persian Gulf War examination resulted in 
diagnoses of depression, dermatofibroma, and high blood 
pressure.  In November and December 1997, several VA 
examinations were performed, without review of service or 
other medical records, and he was diagnosed with psoriasiform 
dermatitis in low back; intertrigo; leiomyoma; cervical 
paravertebral myositis; cervical spine degenerative joint 
disease associated with disc space narrowing at C5-C6 by X-
rays; headaches of unknown etiology; anxiety disorder (not 
otherwise specified (NOS)); high blood pressure, arterial 
hypertension; headaches; chronic right external otitis; and 
chronic left maxillary sinusitis.

Even though the veteran has been diagnosed with various neck, 
psychiatric, and skin disorders, headaches, sinusitis, 
hypertension, and chronic otitis external of the right ear, 
neither the private nor the VA medical or examination reports 
provide a nexus opinion.  Since he has been diagnosed with 
these various disorders and none of them are listed among the 
list of disorders that the Secretary has found there is 
positive association between exposure to herbicides, the 
veteran would not normally be entitled to service connection 
under 38 C.F.R. § 3.317 or under 38 C.F.R. §§ 3.307 and 3.309 
due to exposure to Agent Orange.  However, he appears to want 
to pursue his service-connection claims on a direct causation 
basis under the holding in Combee v. Brown, 34 F.3d 1039,  
1042 (Fed. Cir. 1994).  In the interest of judicial economy, 
the service-connection claims for the first seven issues will 
be remanded for additional development and adjudication on a 
direct basis pursuant to the holding in Combee.  See Smith v. 
Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts 
underlying claims are "intimately connected," interests of 
judicial economy and avoidance of piecemeal litigation 
require that claims be appealed together).  

The duty to assist includes obtaining additional service 
personnel records, Social Security Administration (SSA), non-
VA and VA treatment records, and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  Here, it is unclear whether the 
veteran's claims stem solely from his active duty during the 
Vietnam and Persian Gulf Wars, or could also be tied to his 
ACDUTRA in the National Guard.  

If he is claiming service connection due to ACDUTRA during 
his 23 years in the National Guard, his periods of ACDUTRA 
need to be established.  In an April 2000 VA Form 21-4138, 
the veteran indicated that he had been found incapacitated by 
the "DSS Administration," which the Board construes at the 
state's arm of the SSA.  Moreover, upon VA examination in 
1997, the veteran reported that he had been treated for high 
blood pressure since the 1980's, which might make it a 
preexisting disorder, warranting adjudication consistent with 
the holding in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  However, under the regulations hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
The term hypertension means that the systolic blood pressure 
is predominantly 90 mm, or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.  But none of the evidence in the 
file meets this criteria, even though, the Board notes that 
the veteran's 1991 separation examination report includes a 
notation of "?HP" (high blood pressure).  

The VA should again ask the veteran to identify health care 
providers who have treated him for any of the claimed 
disorder since February 1972 and make an attempt to obtain 
missing SSA (DSS), non-VA, and VA records, in particular ones 
from the San Juan VA Medical Center and the Ponce Outpatient 
Clinic.  Following receipt of any additional service records 
and post-service treatment records, the veteran should be 
scheduled for examinations by physicians, who had not already 
examined him, to clarify the diagnosis of any psychiatric or 
skin disorder(s) found and to explain the etiology of any of 
the claimed disorders, to include whether any of them 
preexisted his third period of service, and was aggravated 
therein.  In the case of hypertension, the examiner also 
should indicate whether it is due to obesity, was manifested 
within one year after discharge from the third period of 
service, or secondary to the veteran's service-connected 
diabetes, to include due to aggravation.  In the case of the 
veteran's degenerative joint disease of the cervical spine, 
the examiner should indicate whether such disorder is due to 
aging or was manifested within one year after discharge from 
the third period of service.  The Board reminds the veteran 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the record also discloses that the appeal on the 
first seven issues must be returned to the RO in order to 
ensure due process.  In a statement dated October 1998, the 
veteran indicated that he did not want a Travel Board 
hearing, but wanted an RO hearing.  Subsequently, in a 
November 1998 statement, the veteran confirmed that he wanted 
a hearing before a Regional Office Hearing Officer or hearing 
panel.  Since there is no indication that the veteran has 
withdrawn his RO hearing request and the claims file does not 
reflect that the veteran has yet been afforded such a 
hearing, the case also must be remanded so that a hearing may 
be scheduled by the RO.  

PSTD

In a July 2001 rating decision, the RO denied service 
connection for PTSD, for lack of an in-service stressor and a 
confirmed diagnosis of PTSD.  Although the veteran filed a 
timely NOD with this denial in October 2001, the record does 
not contain a separate SOC discussing this issue.  Where the 
Board finds an NOD has been submitted to a matter that has 
not been addressed in an SOC, the issue should be remanded to 
the RO for appropriate action.  Manlincon, 12 Vet. App. at 
240-41.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The VA should contact the National 
Personnel Records Center (NPRC), and 
request that it provide copies of the 
veteran's personnel records, including 
the appellant's 201 file, and that it 
certify all periods of ACDUTRA with the 
National Guard for the veteran between 
1974 and 1992.  Actual dates of ACDUTRA 
must be provided.  If the NPRC does not 
have the information, then the VA should 
contact the Army National Guard of the 
Commonwealth of Puerto Rico to verify the 
veteran's periods of ACDUTRA and 
INACDUTRA during his service with them 
from 1974 to 1992.  If such records are 
not available, please have the 
NPRC/source so indicate.

2.  The VA should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
headaches, hypertension, and any neck, 
psychiatric, right ear (not hearing 
loss), respiratory (sinus), and skin 
disorders from February 1974 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, the RO should 
obtain all missing medical records from 
the San Juan VA Medical Center and the 
Ponce Outpatient Clinic, not already 
associated with the claims file, from 
June 2002 to the present.  If records are 
unavailable, please have the provider so 
indicate.

3.  The VA should request the veteran's 
records from the Commonwealth's 
Department of Social Services 
Administration or the Social Security 
Administration (SSA), to include any 
disability determinations and associated 
medical records.  If records are 
unavailable, please have the agency so 
indicate.

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2004)), as well as VAOPGCPREC 7-2004.  
In particular, the RO must inform the 
claimant (1) about the information and 
evidence needed to establish service 
connection on a secondary basis; and (2) 
about the information and evidence not of 
record that is necessary to substantiate 
his service-connection claims.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as set forth in the VCAA as 
specifically affecting the issues on 
appeal.

5.  After completion of 1 through 4 
above, the appellant should be scheduled 
for examinations, by physicians who have 
not already examined him, to ascertain 
the nature and etiology of any headache, 
hypertensive, respiratory, neck, 
psychiatric, right ear (not hearing 
loss), and skin disorders found.  The 
claims file must be made available to, 
and be reviewed by, the examiner(s) in 
connection with the examination(s), and 
the report(s) should so indicate.  The 
examiner(s) should perform any tests or 
studies deemed necessary for an accurate 
assessment, including X-ray examination 
and range of motion studies expressed in 
degrees.  The examination report(s) 
should include a detailed account of all 
pathology found to be present.  The Board 
observes that the veteran was found to 
have degenerative joint disease of the 
cervical spine in X-ray studies performed 
in 1997.  After asking the veteran about 
the history of his claimed disorders and 
reviewing the claims file, the 
appropriate examiner should provide 
explicit responses to the following 
questions:

(a) Does the veteran have any headache, 
hypertensive, respiratory, neck, 
psychiatric, right ear (not hearing 
loss), or skin disorder, to include 
arthritis?

(b) For any identified disorder(s), the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder (1) began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service or active duty for training 
(ACDUTRA) in the National Guard, (2) is 
due to an intervening post-service 
event(s); or (3) is due to aging.  If 
arthritis is found, was it manifested 
within one year of discharge from the 
third period of service?  The veteran was 
discharged from the third period of 
service on June 20, 1991.

(c) In addition, with regard to 
hypertension, the examiner should offer 
opinions as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's 
hypertension (1) existed prior to the 
veteran's third period of service in 
1991, (2) if it did, was his hypertension 
aggravated during the veteran's third 
period of service or during ACDUTRA in 
the National Guard, (3) if it did not 
exist prior to the veteran's third period 
of service in 1991, was it manifested 
within one year of discharge from the 
third period of service, (4) was due to 
obesity, or (5) was caused, or aggravated 
(worsened), by the veteran's service-
connected diabetes.  In particular, the 
examiner should comment on the 1991 
separation examination report, which 
recorded a blood pressure reading of 
134/100 and the examiner notated "?HP."

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner(s) should state 
the reasons why.

6.  The VA should issue the veteran a 
statement of the case as to the issue of 
entitlement to service connection for 
PTSD.  The veteran should be apprised of 
his right to submit a substantive appeal 
and to have his claim reviewed by the 
Board.  The VA should allow the veteran 
and his representative, if any, the 
requisite period of time for a response.

7.  After completion of 1 through 5 
above, the RO should schedule the veteran 
for a personal hearing.  After the RO 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

8.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims, to include 
consideration of whether service 
connection is warranted on a direct basis 
due to active duty or ACDUTRA in the 
National Guard, presumptive basis, or 
secondary basis due to his service-
connected diabetes.  If any determination 
remains adverse, the appellant and his 
representative, if any, should be 
furnished a supplemental statement of the 
case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal, to include the 
ramifications of VAOPGCPREC 3-2003 and 
the holding in Wagner, supra.  The 
requisite period of time for a response 
should be afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


